Citation Nr: 1822497	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-32 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for headaches, to include as secondary to schizophrenia, paranoid type, with stressor-related disorder.

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea, status post septoplasty, uvulopalatopharyngoplasty (UPP), tonsillectomy, and adenoidectomy.


REPRESENTATION

Appellant represented by:	Christine A. Coronado, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel
INTRODUCTION

The appellant served on active duty in the Army from September 1996 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded this matter in February 2015.  A Supplemental Statement of the Case (SSOC) was issued in November 2017.

In his December 2011 substantive appeal, the Veteran requested a videoconference hearing.  However, in December 2014, the Veteran failed to appear for the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

The Board observes that the issue of entitlement to service connection for bipolar disorder was certified to the Board on September 18, 2017.  However, because the appellant requested a travel Board hearing in his substantive appeal received in September 2017, such issue will not be discussed at this time.  The Board observes, however, that (1) the May 2017 Statement of the Case (SOC) characterized the issue as entitlement to service connection for bipolar disorder prior to February 3, 2016; and (2) the September 2017 rating decision increased the evaluation of bipolar disorder with psychotic features, previously rated as schizophrenia, paranoid type, with other specific trauma and stressor related disorder, to 100 percent, effective June 30, 2014.

A January 2018 rating decision found the appellant to not be competent to handle the disbursement of funds.  A Notice of Disagreement (NOD) was received in February 2018.  However, a March 9, 2018, rating decision found the claimant competent and restored competency, effective January 23, 2018.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In a June 2015 letter, VA requested that the appellant provide authorization for VA to obtain medical records from Nashville Orthopedic.  To date, no response has been received from the appellant or his representative regarding such.

The appellant's complete service treatment records are not in the claims file at the present time, although they appear to have been previously.  It is unclear when such records were removed from the file.  A September 2017 deferred rating decision states that, although they have been referenced in prior decisions, the service treatment records could not be found in the claims file.  Thus, a request for the appellant's service treatment records was to be submitted.  A review of the claims file reveals that there is no indication that such a request has been submitted.  Thus, this matter must be remanded to associate the appellant's complete service treatment records with the claims file.

The appellant was afforded examinations for his claims of service connection for (1) headaches in February 2016; (2) a sleep disorder in February 2016, with respect to sleep apnea, and May 2017, with respect to other sleep disorders; and (3) a bilateral foot disability in February 2016.  Addendum opinions were also obtained with respect to (1) the headaches claim in July and November 2017; and (2) the foot disability claim in March 2016 and August 2017.

These examination reports indicate that the claims file was reviewed; however, because it is unclear when the appellant's service treatment records were and were not associated with the claims file, it is unclear whether the examination reports and corresponding medical opinions were based upon review of the appellant's complete service treatment records.

Thus, upon remand, additional clarification should be requested from each examiner as to whether the appellant's service treatment records from September 1996 to June 1999 were reviewed.  If not, each examiner should offer an addendum opinion as to whether the opinions proffered change based upon review of the appellant's complete service treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is adequate).

Based upon a review of the May 2017 examination report, while the appellant is status post septoplasty, UPP, tonsillectomy, and adenoidectomy, it is unclear whether the appellant is experiencing any residuals of such.  Thus, an addendum is required, both as to whether service treatment records were available and reviewed, and as to whether the appellant has a current sleep disorder.  Id.

Examinations should only be scheduled if deemed necessary by the clinicians providing such addendums.

Additionally, further development is required as to the nature and etiology of the appellant's bilateral pes cavus, as part of his claim of service connection for a bilateral foot disability.  The February 2016 VA examiner opined that the appellant's pes cavus was a structural abnormality.

Under the legal presumption of soundness, a veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C. § 1111, 1137.

Congenital or developmental defects, however, are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  Rather, a defect of congenital, familial or hereditary origin by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If the defect is congenital, therefore, the presumption of sound condition at service entrance does not attach.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).

In the instant case, the February 2016 VA examiner opined that the appellant's pes cavus was a structural abnormality of the foot.  Thus, an addendum opinion is required to address whether the appellant's bilateral pes cavus is a congenital defect and, if so, whether there was a superimposed injury or disease.  See Barr, 21 Vet. App. at 312.

The Board also observes that the August 2017 addendum opinion states that January 1997 foot X-rays could not be located.  As the appellant was on active duty in January 1997, such may be part of the outstanding service treatment records.  Upon remand, the AOJ should also take appropriate steps to associate such with the claims file, if such are not part of the outstanding service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Undertake the necessary efforts to ensure that all service treatment records from the appellant's active service (dated September 1996 to June 1999) are associated with the claims file, as set forth in 38 C.F.R. § 3.159(c).  It appears that such may have previously been associated with the claims file.

All efforts to verify such service and obtain such records should be documented in the claims folder.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  

If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, describe further action to be taken, and give the appellant and his representative the opportunity to submit the requested information as required under 38 U.S.C. § 5107A and 38 C.F.R. § 3.159(c).

If the January 1997 foot X-rays, referenced in the August 2017 addendum opinion, are not part of the appellant's service treatment records, appropriate steps should be taken to obtain such.

2.  Associate any and all outstanding VA medical records with the claims file.  It appears that this was last performed in March 2018.

3.  After the first directive has been completed, if the examiner who performed the February 2016 headache examination and who provided the July and November 2017 addendum opinions is available, obtain clarification from such examiner as to whether the appellant's service treatment records were part of the claims file at the time of the examiner's review, and whether the examiner reviewed the appellant's service treatment records.  If not, the examiner should review the appellant's service treatment records and state whether any opinions previously rendered are changed as a result of review of the service treatment records.  A reasoned rationale should be provided.

If such examiner is not available, obtain an addendum opinion from an appropriate examiner as to whether the appellant has any headache disability which had its onset in active service or is causally or etiologically related to active service.  The claims file, including the service treatment records and the examination reports with addendums, should be reviewed.  A reasoned rationale should be provided for any opinions rendered.

The appellant should not be scheduled for an examination unless deemed necessary by the clinician offering the requested opinion(s).

4.  After the first directive has been completed, 

(a) if the examiner who performed the February 2016 foot disability examination and who provided the March 2016 and August 2017 addendum opinions is available, 

(i) obtain clarification from such examiner as to whether the appellant's service treatment records were part of the claims file at the time of the examiner's review, and whether the examiner reviewed the appellant's service treatment records.  If not, the examiner should review the appellant's service treatment records and state whether any opinions previously rendered are changed as a result of review of the service treatment records.  A reasoned rationale should be provided.

(ii) if such examiner is not available, obtain an addendum opinion from an appropriate examiner as to whether it is at least as likely as not that the appellant has any foot disability which had its onset in active service or is causally or etiologically related to active service.  

If a negative opinion is rendered, the examiner should opine as to whether it is at least as likely as not that the appellant has any foot disability which is proximately due to or the result of his service-connected psychiatric disorder or prescribed medication for such.

If neither, the examiner should opine as to whether it is at least as likely as not that any foot disability is aggravated (permanently made worse) by his service-connected psychiatric disorder or prescribed medication for such.

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the foot disability prior to aggravation by the service-connected psychiatric disability or medication for such.

The claims file, including the service treatment records and the examination reports with addendums, should be reviewed.  A reasoned rationale should be provided for any opinion(s) rendered.

(b) obtain an addendum opinion regarding the nature and etiology of the appellant's bilateral pes cavus from an appropriate clinician.  This may be the examiner who provides the requested information in part (a) of this directive.  Access to the appellant's electronic VA claims files must be made available to the examiner for review.  

After reviewing the record, the examiner should indicate whether the appellant's pes cavus is a congenital defect.  

If so, the examiner should indicate whether the appellant sustained a superimposed disease or injury during active duty service which resulted in aggravation of the pes cavus. 

If the examiner determines that pes cavus is not a congenital defect, he or she should provide an opinion as to whether the appellant's current pes cavus is at least as likely as not causally related to his active service or any incident therein. 

In providing answers to these questions, the examiner should specifically reference the pertinent evidence of record.

The claims file, including the service treatment records and the examination reports with addendums, should be reviewed.  A reasoned rationale should be provided for any opinion(s) rendered.

The appellant should not be scheduled for an examination unless deemed necessary by the clinician or clinicians offering the requested opinions.

5.  After the first directive has been completed, if the examiner who performed the February 2016 headache examination and who provided the July and November 2017 addendum opinions is available, obtain clarification from such examiner as to whether the appellant's service treatment records were part of the claims file at the time of the examiner's review, and whether the examiner reviewed the appellant's service treatment records.  If not, the examiner should review the appellant's service treatment records and state whether any opinions previously rendered are changed as a result of review of the service treatment records.  The examiner should also clarify whether the appellant has a current sleep disorder disability, to include residuals of status post septoplasty, UPP, tonsillectomy, and adenoidectomy.  A reasoned rationale should be provided.  

If such examiner is not available, obtain an addendum opinion from an appropriate examiner as to whether the appellant has any sleep disorder which had its onset in active service or is causally or etiologically related to active service.  

The claims file, including the service treatment records and the examination reports with addendums, should be reviewed.  A reasoned rationale should be provided for any opinion(s) rendered.

The appellant should not be scheduled for an examination unless deemed necessary by the clinician offering the requested opinion.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


